DETAILED ACTION
This Office Action is responsive to the amendment filed on 10/7/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Drawings
The drawings were received on 10/7/2021.  These drawings are accepted.


Claim Rejections - 35 USC § 103
Claims 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, WO2015/197434.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant’s arguments, filed 10/7/2021, with respect to the rejection of claim 1 over Wang, WO2015/197434, have been fully considered and are persuasive.  The rejection of claims 1-5 and 15-18 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive with respect to claims 6 and 8-13.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a homogeneous composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As currently written, the claimed invention is a polypropylene composition having a MFR2 (230 °C, 2.16 kg) in the range of 15 to 60 g/10 min, wherein said polypropylene 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (MPEP § 2113).
As discussed in the previous Office Actions, Wang discloses a propylene composition prepared via sequential polymerization comprising the steps of 1) 
Applicant argues that the claimed invention yields the unexpected results of an improved balance of high flowability, high stiffness and impact strength, and good optical properties.
It has been held that applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness; see  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (MPEP § 716.02(e)). Applicant’s 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). Note that the cited examples all discloses processes wherein ethylene is used as the comonomer to produce compositions comprising a first fraction having MFR2 of 19 to 22 g/10 min and an ethylene content of 0.5 to 1.5% by weight and a second fraction having an ethylene content in the range of 3.2 to 5.3% by weight; these properties are not commensurate in scope with the broad ranges used to define the claimed invention. Similarly, the specific compounds used as the catalyst and nucleating agent in the examples are not commensurate with the broad range of compounds that would fall within the scope of those components as defined in the claims. It is therefore unclear whether the allegedly unexpected results could be obtained commensurate in scope with the invention as defined in the instant claims. 

Allowable Subject Matter
Claims 1-5 and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Wang et al, WO2015/197434, discussed above. The prior art does not teach nor does it fairly suggest a process of multistage polymerization comprising steps of preparing first and second fractions, wherein the ratio of comonomer to propylene in the reactor is within the required range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765